Citation Nr: 9917846	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  98-20 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits. 


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Manila, Philippines, VA Regional 
Office (RO), which found that the appellant had no recognized 
military service with the Armed Forces of the United States 
and was not eligible for VA benefits.




FINDING OF FACT

The United States Army Reserve Personnel Center (ARPERCEN) 
certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant has not met the threshold requirement for 
eligibility for VA benefits.  38 U.S.C.A. §§ 101(2), 107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.1, 3.6, 3.8, 3.9, 
3.203 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991).  The issue presented in this case is one 
of status -- that is, whether the appellant was a "veteran" 
as that term is defined by statute for VA purposes.  A 
"veteran" is defined as a "person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than 
dishonorable."  38 U.S.C.A. § 101(2); see also 38 C.F.R. § 
3.1(d).  For purposes of determining entitlement to VA 
benefits, "service" is deemed to include a variety of 
Philippine military service.  38 C.F.R. § 3.8.  However, such 
service is deemed to be "active service" only when 
certified by the Armed Forces of the United States as 
follows:

For a Regular Philippine Scout or a member of 
one of the regular components of the Philippine 
Commonwealth Army while serving with Armed Forces 
of United States, the period of active service will 
be from the date certified by the Armed Forces as 
the date of enlistment or date of report for active 
duty whichever is later to date of release from 
active duty, discharge, death, or in the case of a 
member of the Philippine Commonwealth Army, June 
30, 1946, whichever was earlier.

38 C.F.R. § 3.9(a).  The active service of members of the 
irregular forces guerrilla will be the period certified by 
the service department.  38 C.F.R. § 3.9(d).  "Armed 
Forces" is defined as including only "the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components."  38 C.F.R. § 3.1(a).

For the purpose of establishing entitlement to benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:  (1) the evidence is 
a document issued by the service department and, (2) the 
document contains needed information as to length, time, and 
character of service, and (3) in the opinion of the 
Department of Veterans Affairs, the document is genuine and 
the information contained in it is accurate.  38 C.F.R. § 
3.203(a).

38 C.F.R. § 3.203(c) provides in pertinent part: "When a 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements of paragraph (a) of 
this section, the VA shall request verification of service 
from the service department."  A service department finding 
as to the fact of service in the United States Armed Forces 
is, by regulation, binding upon VA for purposes of 
establishing entitlement to benefits.  Duro v. Derwinski, 2 
Vet. App. 530 (1992).

The appellant contends that he is eligible for VA benefits 
based on his military service in the Philippines during World 
War II.  Initially, the RO received the appellant's 
application for VA benefits in August 1998.  In his 
application, the appellant stated that he served as a Private 
in "Pekek Co" from February 1943 to November 1945.  

The RO found that the appellant's name did not appear on the 
RO's roster of recognized guerillas, and thus denied the 
appellant's claim for VA benefits in August 1998.  The 
appellant appealed that decision.

Pursuant to 38 C.F.R. § 3.203(c), the RO attempted to verify 
the appellant's alleged service by requesting certification 
from ARPERCEN.  In January 1999, the RO received 
certification from ARPERCEN that the appellant had "no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces."  

In support of his claim, the appellant submitted documents 
purporting to be copies of payroll records of the United 
States Armed Forces in the Far East.  The copies contain the 
names of alleged officers and enlisted men, and amounts paid 
to them in June 1945, but are otherwise generally illegible.  
One of the copies bears illegible signatures of the officials 
who allegedly authorized the payroll. 

In regard to the evidence the appellant has submitted in 
support of his claim, including his lay statements and the 
copies of payroll records, the Board finds that, because 
those statements and documents do not comport to the 
requirements of 38 C.F.R. § 3.203, as set forth above, they 
are not competent to establish that the appellant had active 
military service with the United States Armed Services.  

Moreover, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has held that "VA is prohibited from 
finding, on any basis other than a service department 
document, which VA believes to be authentic and accurate, or 
service department verification, that a particular individual 
served in the U.S. Armed Forces."  Duro, 2 Vet. App. 
at 532 (1992).  In addition, we note that "service 
department findings are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Id.; see 
also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

On the basis of the evidence in this matter, there is no 
demonstration of qualifying military service by the 
appellant.  Inasmuch as the United States service 
department's certification is binding on the VA, the Board 
concludes that the appellant is not considered a "veteran" 
for purposes of entitlement to VA benefits and has not 
attained status as a claimant.  Therefore, the appellant's 
claim for entitlement to VA benefits must be denied as a 
matter of law.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

Additionally, based on the RO's above-noted efforts in 
obtaining pertinent evidence, and because the appellant has 
since submitted no service department documents in support of 
his claim, or any further information different from that 
previously submitted to ARPERCEN that would warrant a request 
for re-certification, see Sarmiento v. Brown, 7 Vet. App. 80 
(1994), the Board finds that VA has fulfilled its duty under 
38 C.F.R. § 3.203(c). 


ORDER

As the appellant did not have recognized military service, 
the benefit sought on appeal is denied.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

